Case 19-06032-JMM       Doc 55    Filed 09/30/20 Entered 09/30/20 13:56:40         Desc Main
                                 Document      Page 1 of 4



                     UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF IDAHO


 IN RE:

 Tenesita M Kinikini and Myla
                                                Case No. 19-00134-JMM
 Lynnette Kinikini,

        Debtor.


 Craig Cunningham,

        Plaintiff,

 vs.                                            Adv. No. 19-06032-JMM

 Tenesita M Kinikini,

        Defendant.


            NOTICE OF PRETRIAL CONFERENCE AND ORDER




       On the 21 day of October, 2020, at 9:30 a.m., a telephonic pretrial conference

will be held in the above captioned proceeding. On the date and at the time specified, the

parties shall call the Court’s personal conferencing phone number at

1-877-336-1829, enter access code 5781287#, security code 1234# and follow the

operator’s instructions. Failure to participate will result in trial and trial deadlines being

set without further input.


NOTICE OF PRETRIAL CONFERENCE AND ORDER — 1
Case 19-06032-JMM       Doc 55    Filed 09/30/20 Entered 09/30/20 13:56:40         Desc Main
                                 Document      Page 2 of 4



       No later than five (5) days prior to such pretrial conference, the parties, through

counsel, shall discuss the following matters to be addressed at the pretrial conference:

       1.     Whether the pleadings are settled, or whether the parties anticipate
              amendments to the pleadings or joinder of additional parties. If the latter,
              the anticipated time required to present such matters to the Court.

       2.     Whether there are unresolved issues of jurisdiction, service, or procedure
              that must be addressed, and whether the parties have expressively
              consented as required by Federal Rules of Bankruptcy Procedure 7008 and
              7012(b).

       3.     The anticipated time required to complete all discovery, and whether any
              discovery issues (experts, privilege, electronic records, etc.) are anticipated
              that may require special attention.

       4.     The possibility of pretrial motions, including any dispositive motions, and a
              suggested deadline for the filing and hearing of such motions.

       5.     The number of anticipated witnesses and the volume of anticipated
              exhibits, and any matters related to the Court’s standard “Order Regarding
              Exhibits and Witness List” (a copy of which is attached hereto).

       6.     The potential for resolution through, and any matters relating to, alternative
              dispute resolution practices and procedures.

       7.     The anticipated time required for trial.

       The parties shall have, at the time of the pretrial conference, access to the

calendars of the attorneys who will be trying the matter and shall be prepared to identify

available and unavailable dates for the scheduling of trial.

                                           Stephen W. Kenyon, Clerk
                                           U.S. Bankruptcy Court

                                             /s/

                                           By: Deborah Jenson, Deputy Clerk



NOTICE OF PRETRIAL CONFERENCE AND ORDER — 2
Case 19-06032-JMM      Doc 55    Filed 09/30/20 Entered 09/30/20 13:56:40         Desc Main
                                Document      Page 3 of 4



               ORDER REGARDING EXHIBITS AND WITNESS LISTS


       The following provisions govern all documentary exhibits to be used in the trial of
the adversary proceeding, and identification of all witnesses that may be called, except
exhibits used solely for purposes of impeachment or rebuttal, and witnesses called solely
for rebuttal.

       (a) Marking, exchanging, and providing exhibits

                (1) Each party shall identify a proposed documentary exhibit by marking
it, if practicable, in the lower right-hand corner of its first page. Unless there are more
than two parties, the plaintiff shall identify exhibits by consecutive number starting with
100 (100, 101, 102, 103, etc.), and the defendant shall identify exhibits by consecutive
number starting with 200 (200, 201, 202, 203, etc.).

                      (A) If there are more than two parties, or if parties anticipate a
number of exhibits greater than this protocol will accommodate, the parties shall address
that matter with the courtroom deputy and comply with such orders as the Court may
enter as to exhibit identification and numbering. Ordinarily subsequent number ranges
(300, 301, 302, 303, etc.; 400, 401, 402, 403, etc.) will be assigned to the additional
parties.

              (2) Any party intending to offer an exhibit in evidence shall provide pre-
marked copies thereof to opposing parties no later than seven (7) days prior to the
scheduled commencement of trial unless otherwise ordered by the Court. Parties must
disclose and file a list of their exhibits with the Court seven (7) days prior to the
scheduled commencement of trial unless otherwise ordered by the Court. Parties must
bring the original and one copy of the exhibits to the courtroom deputy on the day of trial.
Failure to comply with this order may be grounds for not admitting an exhibit in
evidence.

               (3) Where a party intends to offer ten (10) or more exhibits, that party
shall place its pre-marked exhibits in tabbed binders prior to exchanging exhibits with
other parties and providing them to the courtroom deputy.

       (b) Identification and disclosure of witnesses

              (1) Each party shall disclose the names and addresses of all witnesses
proposed to be called at trial, except for rebuttal witnesses. Such witness lists shall be
provided to opposing parties and the courtroom deputy no later than seven (7) days prior
to the scheduled commencement of trial unless otherwise ordered by the Court. Failure
to do so may be grounds for not allowing the testimony of a witness.

NOTICE OF PRETRIAL CONFERENCE AND ORDER — 3
Case 19-06032-JMM      Doc 55    Filed 09/30/20 Entered 09/30/20 13:56:40        Desc Main
                                Document      Page 4 of 4




             (2) Parties designating a witness shall have the responsibility, subject to
the Bankruptcy Rules, of assuring the presence of the witness at trial.

       (c) Discretion of the Court.

       Notwithstanding the foregoing, the Court may enter such orders concerning
exhibits or witness lists as may be necessary or appropriate, including modification or
waiver of the requirements of this Order.

BY ORDER OF THE COURT




NOTICE OF PRETRIAL CONFERENCE AND ORDER — 4
